Title: To Thomas Jefferson from Richard Richardson, 21 May 1802
From: Richardson, Richard
To: Jefferson, Thomas


            Dr. SirLusea Jamaica May 21th 1802
            Having wrote you some time since, and not gitting an Answer Inducis Me to think It has not as yet Come to Hand, I wrote you by the way of new york, as theer is Seldom, an opertunity occuring from this littel port to any part of virginia, finding this, I Imbrace it, I am Extreamly anctious to hear from you, and More so, to see you, I Mentioned, the Situation of My affairs In this Ilant vearey fulley when I wrote you last, and I would not wish to be troublesome to you by any Means, I only wish your advice on the subject which has Been Ever given Me, for want of Money, and friends, and being an, Americhan I am afraid, I Shall Meet with a Consederrable loss In My property before I Can Recover it, peopel from americah Meet with But a bad Reception hear, if I was a Scotchman My Business would be Easily dispenced with, for the want of Money, I am Induced to follow My Business In this place, which are vearey Much against My Inclination, But necessitey is the Mother of Invention, and I am Compelled to, for a livelyhood, for which I get a hundred and forty pounds pr. annum a year, this Enabels Me to board and Cloath Myself, this Climit is veary hot and unhealthy I have had two vearey sevear attacks of the fever since My arriveal hear, and have often wished Myself with you again, the peopel of this Ilant are vearey Much afraid of the french troops In Saint domingo the govinnor has been all Round the Ilant Examinning the troops and the Molishey the have about seavinteen sloops of war off this Cost watching the french, grate Confusion has been hear since hostilliteys has Commenc between france and Ingland and since the treaty has been signed grate Bankrupsy is occuring Everey day In this Ilant among the Merchants hear, articales are vearey High hear perticular provisions such as flour Corn Meat Beef pork salt fish, I am afraid their will be a famin In the Ilant, if it does not Rain soon their has not been Rain Enough to wet the ground one Inch In nine Month and Continual norths all vegitation burnt up the feelings Brought on Me from the situation of the poor Affrichans hear, are truly distressing they are the only thing which oppress My Mind Most, they are alowd only one day In Every weak for a support, and often that day turns out to be a sunday, which they are oblege to feed themselvs all the following weak from, their Clothing are an ozenburgs frock given them once a year by their Masters their labour is often painful to—feelings like Mine the farmers hear have sustain a Consederrable loss from the preasant drouth In their Crops of Shugar and Rum and from Everey appearance thy next Crop will fall vearey far short of this, Shugars are offered for Cash at 36£ pr. Hed wtt, Rum for 4 £/1 pr. gan. flour In Exchange for Rum or Shugar sell for £10 pr. Brl. Mess Beef In Exchange sell for £16. pr. ditto pork In Exchange good sell for £10. pr. ditto Hearings In Exchange sell for nine dollars pr. Barrel. the ships that Brings out supplys for veary large Estates hear, fell veary far shart of prvisions this year they say they Cant be had at home The farmers In genaral have lost a grate quantitey of stock occasioned, from such a long drouth the vessel I write you by has Come to norfolk by My directions for provision for this littel place its situation is on the north of the Ilant twenty two Miles from Montegabay towards the west End of the Ilant the diet of this Ilant is not wholesome to new Commers their yams and plantains does not agree with them at first and having vearey littel fresh provisions it Requirs two or three Months to get Seasoned to it Beef is a quarter of a dollar a pound hear at its lowest price I should be Extreamly hapy to hear from you and Mr. and, Mistress Randal I hope you are all well I often think of you all, and your goodness towards Me, and sincarly wished Myself back In the oald stone house with you again which would have Been a treat as, a pallace to some hear, I Must Conclude with wishing you heath and happyness I dear sir Your Most obedient Humble Servent
            Richard H Richardson
            
              Should you feel disposed to write Me you will be good Enough to direct it to the post office of Lucea Should A letter Reach this Ilant with thes directions I shall get it. Dr. Sir, yours.
              Rd. H. Rdson
            
          